Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 1 of 13




           EXHIBIT A
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 2 1
                                                                               of 13



  1                          UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
  2
                                 CASE NO. 18-CV-22005
  3
        BDT INVESTMENTS,
  4                                              Miami, Florida
                           Plaintiff(s),
  5                                              February 12, 2020
                    vs.
  6
        LISA S.A. et al.,
  7
                       Defendant(s).       Pages 1 - 12
  8     -----------------------------------------------------------

  9                                  CALENDAR CALL
                          BEFORE THE HONORABLE MARCIA G. COOKE
 10                           UNITED STATES DISTRICT JUDGE

 11     APPEARANCES:

 12     FOR THE PLAINTIFF(S):      DAVID LEVINE
                                   FAUSTO SANCHEZ
 13                                Sanchez Fischer Levine, LLP
                                   8201 Peters Road, Suite 1000
 14                                Plantation, FL 33324
                                   delvine@sfl-law.com
 15                                fsanchez@sfl-law.com

 16     FOR THE DEFENDANT(S):      ALLAN JOSEPH
        Lisa S.A.                  Fuerst Ittleman David & Joseph
 17                                One Southeast Third Avenue
                                   Suite 1800
 18                                Miami, FL 33131
                                   ajoseph@fidjlaw.com
 19
        Banco Santender            CLINTON LOSEGO
 20                                Gunster Yoakley & Stewart
                                   Brickell World Plaza, Suite 3500
 21                                600 Brickell Avenue
                                   Miami, FL 33131
 22                                closego@gunster.com

 23

 24

 25
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 3 2
                                                                               of 13



  1     APPEARANCES: (Continued)

  2

  3     FOR THE DEFENDANT(S):      FERNANDO MENENDEZ
        Villa Morey                ANNETTE ESCOBAR
  4                                EDWARD DAVIS

  5

  6
        REPORTED BY:               Jill M. Wells, RPR, CRR, CSR
  7                                Official Court Reporter
                                   400 N. Miami Avenue, Suite 08S27
  8                                Miami, Florida 33128
                                   jill_wells@flsd.uscourts.gov
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 4 3
                                                                               of 13



  1     (Case called to order of the court at 3:30 p.m.)

  2                MR. LEVINE:    May it please the court.      David Levine on

  3     behalf of the judgment creditor, and with me is my partner

  4     Fausto Sanchez.

  5                THE COURT:    Appearing on behalf of Lisa, S.A.

  6                MR. JOSEPH:    Good afternoon, Your Honor.      Allan

  7     Joseph.

  8                THE COURT:    Appearing on behalf of Banco Santander.

  9                MR. LOSEGO:    Good afternoon, Your Honor.      Clint

 10     Losego, on behalf of the bank.

 11                THE COURT:    And appearing on behalf of Villa Morey,

 12     S.A.

 13                MR. MENENDEZ:    Fernando Mendendez.     I am here with

 14     joined with my co-counsel Annette Escobar and colleague Edward

 15     Davis and outside general counsel to Villa Morey, James Meyer.

 16                THE COURT:    All right.   You-all are on the calendar to

 17     begin trial.    I understand that there are some motion in limine

 18     issues that I need to deal with, but all of the outstanding, I

 19     think, report and recommendations have been dealt with.

 20                So you-all are ready for trial, correct?        Counsel for

 21     plaintiff?

 22                MR. LEVINE:    Plaintiff is ready for trial.

 23                The one issue is Your Honor's order adopting the

 24     report and recommendation ruled that the writ had expired by

 25     operation of law.
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 5 4
                                                                               of 13



  1                We are ready for trial to the extent Your Honor either

  2     reconsiders that ruling or holds it in abatement, but to the

  3     extent it doesn't, we don't see how there could be a trial if

  4     the writ expired by operation of law.

  5                THE COURT:    Okay.    So are you saying all of your

  6     claims are settled?

  7                MR. LEVINE:    Your Honor, under Florida law, if a writ

  8     expires by operation of law, the plaintiff is free, or the

  9     judgment creditor is free, to obtain a new writ of garnishment.

 10     It doesn't act as res judicata on the merits.         But right now we

 11     don't see how we can go to trial on the current posture.

 12                One of the issues that the judgment creditor that we

 13     pointed out on the status report is that all the parties, in

 14     our opinion, agree that the only courts, since this action was

 15     removed from state court, that can enter a new writ of

 16     garnishment is the state court.

 17                So from our perspective we know that we are allowed to

 18     get another writ of garnishment, but we don't know how Your

 19     Honor wants to treat remand to get us back to state court to

 20     allow us to get another writ of garnishment.

 21                THE COURT:    Well, counsel, I am going to get to that

 22     in just a moment.

 23                Let me hear what defendants' position is on that.

 24                MR. LEVINE:    Sure.

 25                THE COURT:    Counsel, I am calling you defendants.       I
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 6 5
                                                                               of 13



  1     realize there's a whole bunch of other names I could call you,

  2     but for purposes of, I will just say, the person on the other

  3     side of the V for today.

  4                MR. LOSEGO:    Thank you, Your Honor.     Again, Clint

  5     Losego for Banco Santander.

  6                We agree, Your Honor, that at this point there is

  7     nothing in this case to try.       At some point I think the

  8     parties --

  9                THE COURT:    So why aren't you guys entering a

 10     stipulation for dismissal if there's nothing in this case to

 11     try?

 12                MR. LOSEGO:    The only thing we have, from the bank's

 13     standpoint, what we have left, Your Honor, is under the

 14     garnishment statute we are entitled to attorneys' fees.

 15                So we will be filing a motion for attorneys' fees, and

 16     then I think there likely will be some appeals from Your

 17     Honor's order adopting the report and recommendation.

 18                THE COURT:    But that appeal, if I have already adopted

 19     it, you would be appealing to my lovely brethren in Atlanta.

 20                MR. LOSEGO:    Yes, Your Honor.    The only thing that, at

 21     least from the bank's perspective, stopped me from submitting a

 22     proposed final judgment is that under the garnishment

 23     statute -- I know that under the rules the filing of a motion

 24     for attorneys' fees doesn't get in the way of a final judgment.

 25                THE COURT:    Because we can always litigate issues
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 7 6
                                                                               of 13



  1     regarding attorneys' fees post judgment.         That doesn't have to

  2     be -- that doesn't prevent disposing of the other issue merely

  3     because there is issues related to attorneys' fees and/or

  4     costs.

  5                MR. LOSEGO:    I agree with that, Your Honor.       My only

  6     hesitation was that under the garnishment statute, the 77.28 --

  7     and I think we can easily get past this -- but 77.28 of the

  8     Florida statutes says that on rendering final judgment the

  9     court shall determine the garnishee's costs and expenses

 10     including a reasonable attorney fee.

 11                So I didn't want to be in a position where we

 12     submitted the final judgment or the proposed final judgment and

 13     our motion for fees got lost in the shuffle somewhere.

 14                THE COURT:    I think what's you can do is submit your

 15     order for final judgment and pursuant to the rule of the

 16     statute reserve the issue related to attorneys' fees, which I

 17     would be more than happy -- well, I don't want to say I would

 18     be happy, but at least it would be within my sound discretion

 19     then to rule on that motion.

 20                MR. LOSEGO:    From the bank's perspective, Your Honor,

 21     that is perfect for us.

 22                THE COURT:    This is what I am going to ask you-all to

 23     do.   You-all will be on the calendar beginning Monday,

 24     March 2nd, unless I get a notice of dismissal, and with

 25     reservation.
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 8 7
                                                                               of 13



  1                So if there is some way, which I know that there is,

  2     that you can acquaint me with the law on the issue that there

  3     is no need to go forward, which you would obviously do since

  4     you are prepared to enter an order of dismissal, today is

  5     Wednesday.    If you-all could get those memos to me by Friday,

  6     then that will allow me to move forward and give you-all plenty

  7     of time to discuss it with your clients and make the necessary

  8     decisions.    All right?

  9                MR. LEVINE:    Your Honor, there is one other issue with

 10     respect to the plaintiff.

 11                Your Honor currently has a writ enjoining the state

 12     court from taking any further action, and one of the issues

 13     that we identified on the report that we submitted is how Your

 14     Honor wants to go about dealing with that current writ.

 15                It's our perspective that it should be lifted.         If

 16     there is an appeal, garnishment is separate and independent.

 17     We can have the appeal to the Eleventh Circuit and

 18     simultaneously go back to the state court and get a new writ.

 19                THE COURT:    That sounds like the appropriate thing to

 20     do, and when you put that in your papers, make sure you let me

 21     know that.    I will look at it, but I think based upon what I

 22     know now that seems like the logical way to proceed.

 23                Counsel for defendant, do you disagree?

 24                MR. JOSEPH:    Well, I disagree to the extent that there

 25     is an appeal from Your Honor's order of last Friday.
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 9 8
                                                                               of 13



  1                THE COURT:   Well, that's their decision.       I don't have

  2     any control over whether somebody appeals.         If I have an issue

  3     about appealing, I am in the wrong business.         I mean, they get

  4     to decide whether or not they want to appeal.         You don't even

  5     get to decide.     If they want to appeal one of my orders, that's

  6     up to them.

  7                But if you want to go ahead and enter an order of

  8     dismissal and reserve whatever is the appropriate thing to do

  9     on the appeal, you can do that, but I am out of that business

 10     now in terms of the fact that I have made the rulings on the

 11     report and recommendation.

 12                If I hear what you-all are saying, those rulings on

 13     the report and recommendation have obviated a need for a trial

 14     in this case.

 15                Now, if you want to go to trial, I will be here on

 16     March 2nd, the court security officer will be here, Ms. Wells

 17     will be here, Mr. Marchena will be here, the law clerk will be

 18     here.   So if you guys want to go to trial, we will all be here

 19     waiting for you.     So unless I hear something different, we

 20     start trial on Monday morning, March 2nd.         So file those

 21     papers.

 22                All right, thank you very much, all.

 23                (Proceedings adjourned at 3:37 p.m.)

 24                (Transcript continues on next page.)

 25
                                                                              9 of
Case 1:18-cv-22005-MGC Document 381-1 Entered on FLSD Docket 02/14/2020 Page 10
                                      13


                               C E R T I F I C A T E



              I hereby certify that the foregoing is an accurate

       transcription of the proceedings in the above-entitled matter.



       February 13, 2020          /s/ Jill M. Wells
                                  Jill M. Wells, RPR, CRR, CSR
                                  Official Court Reporter
                                  400 N. Miami Avenue, Suite 08S27
                                  Miami, Florida 33128
                                  jill_wells@flsd.uscourts.gov
                                         am [6] 3/13 4/21 4/25 6/22 8/3 8/9          CRR [2] 2/6 9/6
Case 1:18-cv-22005-MGC Document              381-1
                                       ANNETTE         Entered
                                                  [2] 2/3 3/14 on FLSD Docket
                                                                        CSR [2]02/14/2020
                                                                                  2/6 9/6     Page 11 of
 MR. JOSEPH: [2] 3/6 7/24
                                       another [2] 4/18 13
                                                        4/20            current [2] 4/11 7/14
 MR. LEVINE: [5] 3/2 3/22 4/7 4/24 7/9
                                        any [2] 7/12 8/2                             currently [1] 7/11
  MR. LOSEGO: [6] 3/9 5/4 5/12 5/20 6/5
                                        appeal [7] 5/18 7/16 7/17 7/25 8/4 8/5       CV [1] 1/2
  6/20
                                         8/9
  MR. MENENDEZ: [1] 3/13                                                             D
                                        appealing [2] 5/19 8/3
  THE COURT: [14]
                                        appeals [2] 5/16 8/2                         DAVID [3] 1/12 1/16 3/2
 /                                      APPEARANCES [2] 1/11 1/22                    DAVIS [2] 2/4 3/15
                                        appearing [3] 3/5 3/8 3/11                   deal [1] 3/18
 /s [1] 9/6
                                        appropriate [2] 7/19 8/8                     dealing [1] 7/14
 0                                      are [10]                                     dealt [1] 3/19
 08S27 [2] 2/7 9/7                      aren't [1] 5/9                               decide [2] 8/4 8/5
                                        as [1] 4/10                                  decision [1] 8/1
 1                                      ask [1] 6/22                                 decisions [1] 7/8
 1000 [1] 1/13                          Atlanta [1] 5/19                             defendant [4] 1/7 1/16 2/3 7/23
 12 [2] 1/5 1/7                         attorney [1] 6/10                            defendants [1] 4/25
 13 [1] 9/6                             attorneys' [6] 5/14 5/15 5/24 6/1 6/3 6/16   defendants' [1] 4/23
 18-CV-22005 [1] 1/2                    Avenue [4] 1/17 1/21 2/7 9/7                 delvine [1] 1/14
 1800 [1] 1/17                                                                       determine [1] 6/9
                                         B                                           didn't [1] 6/11
 2                                       back [2] 4/19 7/18                          different [1] 8/19
 2020 [2] 1/5 9/6                        Banco [3] 1/19 3/8 5/5                      disagree [2] 7/23 7/24
 22005 [1] 1/2                           bank [1] 3/10                               discretion [1] 6/18
 2nd [3] 6/24 8/16 8/20                  bank's [3] 5/12 5/21 6/20                   discuss [1] 7/7
                                         based [1] 7/21                              dismissal [4] 5/10 6/24 7/4 8/8
 3                                       BDT [1] 1/3                                 disposing [1] 6/2
 33128 [2] 2/8 9/8                       be [17]                                     DISTRICT [3] 1/1 1/1 1/10
 33131 [2] 1/18 1/21                     because [2] 5/25 6/3                        do [7] 6/14 6/23 7/3 7/20 7/23 8/8 8/9
 33324 [1] 1/14                          been [1] 3/19                               doesn't [5] 4/3 4/10 5/24 6/1 6/2
 3500 [1] 1/20                           BEFORE [1] 1/9                              don't [6] 4/3 4/11 4/18 6/17 8/1 8/4
 3:30 [1] 3/1                            begin [1] 3/17
                                         beginning [1] 6/23                          E
 3:37 [1] 8/23
                                         behalf [5] 3/3 3/5 3/8 3/10 3/11         easily [1] 6/7
 4                                       brethren [1] 5/19                        EDWARD [2] 2/4 3/14
 400 [2] 2/7 9/7                         Brickell [2] 1/20 1/21                   either [1] 4/1
                                         bunch [1] 5/1                            Eleventh [1] 7/17
 6                                       business [2] 8/3 8/9                     enjoining [1] 7/11
 600 [1] 1/21                                                                     enter [3] 4/15 7/4 8/7
                                         C                                        entering [1] 5/9
 7                                       calendar [3] 1/9 3/16 6/23               entitled [2] 5/14 9/4
 77.28 [2] 6/6 6/7                       call [2] 1/9 5/1                         ESCOBAR [2] 2/3 3/14
                                         called [1] 3/1                           et [1] 1/6
 8                                       calling [1] 4/25                         even [1] 8/4
 8201 [1] 1/13                           can [8] 4/11 4/15 5/25 6/7 6/14 7/2 7/17 expenses [1] 6/9
                                          8/9                                     expired [2] 3/24 4/4
 A                                       case [5] 1/2 3/1 5/7 5/10 8/14           expires [1] 4/8
 abatement [1] 4/2                       certify [1] 9/3                          extent [3] 4/1 4/3 7/24
 about [2] 7/14 8/3                      Circuit [1] 7/17
 above [1] 9/4                           claims [1] 4/6                           F
 above-entitled [1] 9/4                  clerk [1] 8/17                           fact [1] 8/10
 accurate [1] 9/3                        clients [1] 7/7                          FAUSTO [2] 1/12 3/4
 acquaint [1] 7/2                        Clint [2] 3/9 5/4                        February [2] 1/5 9/6
 act [1] 4/10                            CLINTON [1] 1/19                         fee [1] 6/10
 action [2] 4/14 7/12                    closego [1] 1/22                         fees [7] 5/14 5/15 5/24 6/1 6/3 6/13 6/16
 adjourned [1] 8/23                      co [1] 3/14                              FERNANDO [2] 2/3 3/13
 adopted [1] 5/18                        co-counsel [1] 3/14                      fidjlaw.com [1] 1/18
 adopting [2] 3/23 5/17                  colleague [1] 3/14                       file [1] 8/20
 afternoon [2] 3/6 3/9                   Continued [1] 2/1                        filing [2] 5/15 5/23
 Again [1] 5/4                           continues [1] 8/24                       final [6] 5/22 5/24 6/8 6/12 6/12 6/15
 agree [3] 4/14 5/6 6/5                  control [1] 8/2                          Fischer [1] 1/13
 ahead [1] 8/7                           COOKE [1] 1/9                            FL [3] 1/14 1/18 1/21
 ajoseph [1] 1/18                        correct [1] 3/20                         FLORIDA [6] 1/1 1/4 2/8 4/7 6/8 9/8
 al [1] 1/6                              costs [2] 6/4 6/9                        flsd.uscourts.gov [2] 2/8 9/8
 all [15]                                could [3] 4/3 5/1 7/5                    foregoing [1] 9/3
 ALLAN [2] 1/16 3/6                      counsel [6] 3/14 3/15 3/20 4/21 4/25     forward [2] 7/3 7/6
 allow [2] 4/20 7/6                       7/23                                    free [2] 4/8 4/9
 allowed [1] 4/17                        court [12]                               Friday [2] 7/5 7/25
 already [1] 5/18                        courts [1] 4/14                          fsanchez [1] 1/15
 always [1] 5/25                         creditor [3] 3/3 4/9 4/12                Fuerst [1] 1/16
 F                         likely [1] 5/16                   out [2] 4/13 8/9
Case 1:18-cv-22005-MGC Document
                           limine 381-1
                                   [1] 3/17 Entered on FLSD Docket
                                                             outside02/14/2020
                                                                     [1] 3/15     Page 12 of
 further [1] 7/12
                           LISA [3] 1/6 1/1613
                                             3/5             outstanding [1] 3/18
 G                         litigate [1] 5/25                 over [1] 8/2
 garnishee's [1] 6/9       LLP   [1]  1/13
                           logical [1] 7/22                  P
 garnishment [8] 4/9 4/16 4/18 4/20 5/14
                                           look [1] 7/21                               p.m [2] 3/1 8/23
  5/22 6/6 7/16
                                           LOSEGO [3] 1/19 3/10 5/5                    page [1] 8/24
 general [1] 3/15
                                           lost [1] 6/13                               Pages [1] 1/7
 get [11]
                                           lovely [1] 5/19                             papers [2] 7/20 8/21
 give [1] 7/6
                                                                                       parties [2] 4/13 5/8
 go [7] 4/11 7/3 7/14 7/18 8/7 8/15 8/18   M                                           partner [1] 3/3
 going [2] 4/21 6/22
                                           made [1] 8/10                               past [1] 6/7
 Good [2] 3/6 3/9
                                           make [2] 7/7 7/20                           perfect [1] 6/21
 got [1] 6/13
                                           March [3] 6/24 8/16 8/20                    person [1] 5/2
 Gunster [1] 1/20
                                           March 2nd [3] 6/24 8/16 8/20                perspective [4] 4/17 5/21 6/20 7/15
 gunster.com [1] 1/22
                                           Marchena [1] 8/17                           Peters [1] 1/13
 guys [2] 5/9 8/18
                                           MARCIA [1] 1/9                              plaintiff [6] 1/4 1/12 3/21 3/22 4/8 7/10
 H                                         matter [1] 9/4                              Plantation [1] 1/14
 had [1] 3/24                              May [1] 3/2                                 Plaza [1] 1/20
 happy [2] 6/17 6/18                       me [7] 3/3 4/23 5/21 7/2 7/5 7/6 7/20       please [1] 3/2
 has [1] 7/11                              mean [1] 8/3                                plenty [1] 7/6
 have [10]                                 memos [1] 7/5                               point [2] 5/6 5/7
 hear [3] 4/23 8/12 8/19                   Mendendez [1] 3/13                          pointed [1] 4/13
 here [7] 3/13 8/15 8/16 8/17 8/17 8/18    MENENDEZ [1] 2/3                            position [2] 4/23 6/11
  8/18                                     merely [1] 6/2                              post [1] 6/1
 hereby [1] 9/3                            merits [1] 4/10                             posture [1] 4/11
 hesitation [1] 6/6                        Meyer [1] 3/15                              prepared [1] 7/4
 holds [1] 4/2                             Miami [7] 1/4 1/18 1/21 2/7 2/8 9/7 9/8     prevent [1] 6/2
 Honor [14]                                moment [1] 4/22                             proceed [1] 7/22
 Honor's [3] 3/23 5/17 7/25                Monday [2] 6/23 8/20                        proceedings [2] 8/23 9/4
 HONORABLE [1] 1/9                         more [1] 6/17                               proposed [2] 5/22 6/12
 how [4] 4/3 4/11 4/18 7/13                Morey [3] 2/3 3/11 3/15                     purposes [1] 5/2
                                           morning [1] 8/20                            pursuant [1] 6/15
 I                                         motion [5] 3/17 5/15 5/23 6/13 6/19         put [1] 7/20
 identified [1] 7/13                       move [1] 7/6
                                           Mr. [1] 8/17                                R
 including [1] 6/10
 independent [1] 7/16                      Mr. Marchena [1] 8/17                       ready [3] 3/20 3/22 4/1
 INVESTMENTS [1] 1/3                       Ms. [1] 8/16                                realize [1] 5/1
 is [26]                                   Ms. Wells [1] 8/16                          reasonable [1] 6/10
 issue [6] 3/23 6/2 6/16 7/2 7/9 8/2       much [1] 8/22                               recommendation [4] 3/24 5/17 8/11 8/13
 issues [5] 3/18 4/12 5/25 6/3 7/12        my [6] 3/3 3/14 5/19 6/5 6/18 8/5           recommendations [1] 3/19
 it [9] 3/2 4/2 4/3 4/10 5/19 6/18 7/7 7/15 N                                          reconsiders [1] 4/2
  7/21                                                                                 regarding [1] 6/1
 It's [1] 7/15                              names [1] 5/1                              related [2] 6/3 6/16
 Ittleman [1] 1/16                          necessary [1] 7/7                          remand [1] 4/19
                                            need [3] 3/18 7/3 8/13                     removed [1] 4/15
 J                                          new [3] 4/9 4/15 7/18                      rendering [1] 6/8
 James [1] 3/15                             next [1] 8/24                              report [7] 3/19 3/24 4/13 5/17 7/13 8/11
 jill [5] 2/6 2/8 9/6 9/6 9/8               no [2] 1/2 7/3                              8/13
 joined [1] 3/14                            not [1] 8/4                                REPORTED [1] 2/6
 JOSEPH [3] 1/16 1/16 3/7                   nothing [2] 5/7 5/10                       Reporter [2] 2/7 9/7
 JUDGE [1] 1/10                             notice [1] 6/24                            res [1] 4/10
 judgment [10]                              now [4] 4/10 7/22 8/10 8/15                reservation [1] 6/25
 judicata [1] 4/10                                                                     reserve [2] 6/16 8/8
                                           O                                           respect [1] 7/10
 just [2] 4/22 5/2
                                           obtain [1] 4/9                              right [4] 3/16 4/10 7/8 8/22
 K                                         obviated [1] 8/13                           Road [1] 1/13
 know [6] 4/17 4/18 5/23 7/1 7/21 7/22     obviously [1] 7/3                           RPR [2] 2/6 9/6
                                           officer [1] 8/16                            rule [2] 6/15 6/19
 L                                         Official [2] 2/7 9/7                        ruled [1] 3/24
 last [1] 7/25                             Okay [1] 4/5                                rules [1] 5/23
 law [6] 3/25 4/4 4/7 4/8 7/2 8/17         one [6] 1/17 3/23 4/12 7/9 7/12 8/5         ruling [1] 4/2
 law.com [2] 1/14 1/15                     only [4] 4/14 5/12 5/20 6/5                 rulings [2] 8/10 8/12
 least [2] 5/21 6/18                       operation [3] 3/25 4/4 4/8
                                           opinion [1] 4/14                            S
 left [1] 5/13
 let [2] 4/23 7/20                         order [7] 3/1 3/23 5/17 6/15 7/4 7/25 8/7   S.A [4] 1/6 1/16 3/5 3/12
 LEVINE [3] 1/12 1/13 3/2                  orders [1] 8/5                              SANCHEZ [3] 1/12 1/13 3/4
 lifted [1] 7/15                           other [4] 5/1 5/2 6/2 7/9                   Santander [2] 3/8 5/5
 like [2] 7/19 7/22                        our [4] 4/14 4/17 6/13 7/15                 Santender [1] 1/19
 S                         understand [1] 3/17
Case 1:18-cv-22005-MGC Document
                           UNITED381-1
                                    [2] 1/1 Entered
                                            1/10    on FLSD Docket 02/14/2020 Page 13 of
 say [2] 5/2 6/17
 saying [2] 4/5 8/12
                                            13
                           unless [2] 6/24 8/19
                                            up [1] 8/6
 says [1] 6/8
                                            upon [1] 7/21
 security [1] 8/16
                                            us [3] 4/19 4/20 6/21
 see [2] 4/3 4/11
 seems [1] 7/22                             V
 separate [1] 7/16
                                            very [1] 8/22
 settled [1] 4/6
                                            Villa [3] 2/3 3/11 3/15
 sfl [2] 1/14 1/15
                                            vs [1] 1/5
 sfl-law.com [2] 1/14 1/15
 shall [1] 6/9                              W
 should [1] 7/15                            waiting [1] 8/19
 shuffle [1] 6/13                           want [7] 6/11 6/17 8/4 8/5 8/7 8/15 8/18
 side [1] 5/3                               wants [2] 4/19 7/14
 simultaneously [1] 7/18                    was [2] 4/14 6/6
 since [2] 4/14 7/3                         way [3] 5/24 7/1 7/22
 So [10]                                    we [21]
 some [4] 3/17 5/7 5/16 7/1                 Wednesday [1] 7/5
 somebody [1] 8/2                           well [4] 4/21 6/17 7/24 8/1
 something [1] 8/19                         wells [6] 2/6 2/8 8/16 9/6 9/6 9/8
 somewhere [1] 6/13                         what [5] 4/23 5/13 6/22 7/21 8/12
 sound [1] 6/18                             what's [1] 6/14
 sounds [1] 7/19                            whatever [1] 8/8
 Southeast [1] 1/17                         when [1] 7/20
 SOUTHERN [1] 1/1                           where [1] 6/11
 standpoint [1] 5/13                        whether [2] 8/2 8/4
 start [1] 8/20                             which [3] 6/16 7/1 7/3
 state [5] 4/15 4/16 4/19 7/11 7/18         whole [1] 5/1
 STATES [2] 1/1 1/10                        why [1] 5/9
 status [1] 4/13                            will [12]
 statute [4] 5/14 5/23 6/6 6/16             within [1] 6/18
 statutes [1] 6/8                           World [1] 1/20
 Stewart [1] 1/20                           would [5] 5/19 6/17 6/17 6/18 7/3
 stipulation [1] 5/10                       writ [10]
 stopped [1] 5/21                           wrong [1] 8/3
 submit [1] 6/14
 submitted [2] 6/12 7/13                    Y
 submitting [1] 5/21                        Yes [1] 5/20
 Suite [5] 1/13 1/17 1/20 2/7 9/7           Yoakley [1] 1/20
 sure [2] 4/24 7/20                         you [27]
 T                                          you-all [7] 3/16 3/20 6/22 6/23 7/5 7/6
                                             8/12
 taking [1] 7/12                            your [21]
 terms [1] 8/10
 than [1] 6/17
 thank [2] 5/4 8/22
 that [41]
 that's [2] 8/1 8/5
 their [1] 8/1
 them [1] 8/6
 then [3] 5/16 6/19 7/6
 there [11]
 there's [2] 5/1 5/10
 they [3] 8/3 8/4 8/5
 thing [4] 5/12 5/20 7/19 8/8
 think [6] 3/19 5/7 5/16 6/7 6/14 7/21
 Third [1] 1/17
 this [7] 4/14 5/6 5/7 5/10 6/7 6/22 8/14
 those [3] 7/5 8/12 8/20
 time [1] 7/7
 today [2] 5/3 7/4
 Transcript [1] 8/24
 transcription [1] 9/4
 treat [1] 4/19
 trial [10]
 try [2] 5/7 5/11
 U
 under [5] 4/7 5/13 5/22 5/23 6/6
